Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an Examiner's Statement of Reasons for Allowance: The prior arts of record teach an apparatus that receives report(s} of raw motion data detected in IoT environment, and also receives report(s) indicating user-initiated event(s} detected by a set of IoT devices within the IoT environment. The apparatus scans the raw motion data within a threshold period of time preceding particular detected user-initiated events to identify motion sequences within the IoT environment that occurred during the threshold period of time. Glickfield et al. (US, Patent number 9,989,942) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a system wherein an IoT device is configured to generate a disk image of a nonvolatile memory of the IoT device, determine an occurrence of a triggering event by the IoT device, wherein the triggering event is one of an error, a failure and a malfunction of the IoT device, receives one or more log files from the IoT device based on the triggering event and cause a transmission of the received one or more log files related to the triggering event to an IoT device entity. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of management of IoT devices. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue Fee and, to avoid processing delays, should preferably accompany the issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”
U.S. Patent # 11212129 to Sipcic et al., relates to receiving permission from one or more users to monitor one or more IoT devices for data associated with each user and further include analyzing the data for a trigger event.
U.S. Patent # 10887082 to Chamarajnager et al., relates to utilizing blockchain for tracking and auditing of systems and processes that involve internet-of-things devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on 
/NADEEM IQBAL/ 
Primary Examiner, Art Unit 2114